DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 as amended in applicant’s response dated 09 September 2021 are presently under consideration.
Applicant’s amendments to the claims filed with the response dated 09 September 2021 have overcome the prior art grounds of rejection and indefiniteness rejections of record, and these rejections are therefore withdrawn.
Upon further search and consideration of the newly amended claims, new art was uncovered, and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, 10, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krug et al (DE 102014106800, see attached English machine translation).

Regarding claim 1 Krug discloses a system for mounting at least one solar panel on a substantially flat mounting surface ([0002], Fig. 1), comprising: 
at least one base element, configured to be positioned upon the substantially flat mounting surface ([0049], Figs. 1-2 see: rails 4 to be arranged on a flat or slightly beveled roof), 
at least one support structure configured for supporting at least part of the at least one solar panel ([0059], Figs. 1-2, 5 see: second stands 6 supporting solar panels 2), wherein the at least one support structure is coupled to the at least one base element ([0049], Figs. 1-2, 5 see: second stands 6 having inner retaining tabs 23, securing tabs 22 and locking tabs 24 for coupling to rails 4 (same as in Fig. 6)), wherein the at least one support structure is configured to extend upright from the at least one base element ([0052], Figs. 1-2, 5 see: second stands 6 extending upright from rails 6), and further wherein the at least one support structure comprises at least one retaining element for retaining at least part of a first edge of the at least one solar panel ([0049], [0063], [0065], [0019] Figs. 1-2, 5 see: second stands 6 include hooks 17 and pads 28 for griping an edge of the solar panels 2), and 

wherein the at least one clamping element is positioned on the at least one base element at a position vertically lower than a position of the at least one retaining element on the at least one support structure ([0049], Figs. 1-2 see: hooks 17 and pads 28 of first stands 5 are positioned vertically lower on rails 4 than hooks 17 and pads 28 of second stands 6), and 
wherein the at least one clamping element is displaceable along the at least one base element ([0067] Fig. 6 see: first stands 5 are displaceable relative to rails 4 in a movement direction 32), and wherein the at least one clamping element and the at least one base element comprise complementary fastening members configured for coupling the at least one clamping element to the at least one base element ([0067] Fig. 6 see: locking tabs 24 of first stands 5 couple with counter elements 30 on rails 4 preventing movement in blocking direction 33).  

Regarding claim 2 Krug discloses the system according to claim 1, wherein the complementary fastening members of the at least one base element and the at least one clamping element are configured for providing an interlocking connection ([0067] Fig. 6 see: locking tabs 24 of first stands 5 couple (interlock) with counter elements 30 (slots) on rails 4).  



Regarding claim 4, Krug discloses the system according to claim 1, wherein the at least one clamping element at least partially encloses the at least one base element ([0067] Fig. 6 see: first stands 5 have inner retaining tabs 23, securing tabs 22 and locking tabs 24 what partially enclose rails 4).

Regarding claim 5 Krug discloses the system according to claim 1, wherein the at least one clamping element comprises an inclined upper surface configured for engaging at least part of the at least one solar panel ([0019], [0063], [0065] Figs. 1-2 and 4 see: first stands 5 having pads 28 (an inclined upper surface) for engaging part of solar panel 2).  

Regarding claim 7 Krug discloses the system according to claim 1, wherein the at least one retaining element comprises at least one retaining surface configured to engage at least part of the first edge of the solar panel ([0019], [0063], [0065] Figs. 1-2 and 5 see: second stands 6 having pads 28 for engaging part of solar panel 2).  



Regarding claim 10 Krug discloses the system according to claim 1, wherein the at least one support structure comprises at least two of the retaining elements positioned at a distance from one another, wherein each retaining element is configured for retaining at least part of the first edge of the at least one solar panel ([0049], [0063], [0065], [0019] Figs. 1-2, 5 see: second stands 6 include two hooks 17 positioned at a distance from each other for griping an edge of the solar panel 2).

Regarding claim 13 Krug discloses the system according to claim 1, comprising at least one reinforcing structure which is connected to the at least one support structure, wherein the at least one reinforcing structure is substantially elongated in a direction substantially perpendicular the longitudinal direction of the at least one support structure ([0051], [0057], Figs. 2 and 5 see: stiffening element 15 running perpendicular to upright direction of second stands 2).

Regarding claim 17 Krug discloses an assembly of the system according to claim 1 and at least one solar panel (see Fig. 1).  


a) providing a system for mounting at least one solar panel on a substantially flat mounting surface according to claim 1 (para [0049] see Figs. 1-2), 
b) positioning the at least one solar panel onto the at least one support structure, such that at least part of the first edge of the at least one solar panel is retained by the at least one retaining element (paras [0019], [0049], see Figs. 1-2), 
c) engaging at least part of the second edge of the at least one solar panel by displacing the at least one clamping element with respect to the at least one base element (paras [0065]-[0067], see Figs. 1-2 and 6), and 
d) fixating the at least one clamping element to the at least one base element such that the at least one solar panel is clampingly secured within the system (paras [0019], [0065]-[0067], see Figs. 1-2 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (DE 102014106800, see attached English machine translation) as applied to claims 1-5, 7-8, 10, 13, and 17-18 above, and further in view of Gaveau et al (US 2018/0026577).

Regarding claim 6 Krug discloses the system according to claim 1, but does not explicitly disclose wherein the at least one clamping element comprises at least one gripping element configured for manual gripping.
Gaveau discloses a system wherein the at least one clamping element comprises at least one gripping element configured for manual gripping (Gaveau, 
Gaveau and Krug are combinable as they are both concerned with the field of solar panel mounting systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Krug in view of Gaveau such the at least one clamping element of Krug further comprises at least one gripping element configured for manual gripping as taught by Gaveau (Gaveau, [0134], Fig.54 see: retaining element 2 with hook 20 can further include a screw 18 for reducing play in clamping of hook 20 where the screw has a wide head for manipulation without a tool/screwdriver (can be gripped by hand)) to allow for easier manipulation of the at least one clamping element as taught by Gaveau (Gaveau, [0134]).

Regarding claim 9 Krug discloses the system according to claim 1, but does not explicitly disclose wherein the at least one retaining element comprises at least one resilient lip configured for engaging of at least part of the at least one solar panel in a resilient manner.  
Gaveau discloses a system wherein at least one retaining element comprises at least one resilient lip configured for engaging of at least part of at least one solar panel in a resilient manner (Gaveau, [0121]-[0120], [0095] Figs. 1-2 see: retaining element 2’ engaging an edge of solar panel P through hook 20 which has a converging inner structure for clamping flange A of said solar panel P).  

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of Krug in view of Gaveau such the at least one retaining element of Krug comprises at least one resilient lip configured for engaging of at least part of the at least one solar panel in a resilient manner as taught by Gaveau to provide a more secure grip of the at least one solar panel as taught by Gaveau (Gaveau, [0095]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (DE 102014106800, see attached English machine translation) as applied to claims 1-5, 7-8, 10, 13, and 17-18 above, and further in view of Chavez (US 2016/0149535).

Regarding claim 11 Krug discloses the system according to claim 1, but does not explicitly disclose wherein the at least one support structure is pivotably coupled to the at least one base element, such that the at least one support structure is pivotable between at least a collapsed position and an upright position.
Chavez teaches a system for mounting a solar cell panel comprising at least one support structure that is pivotably coupled to the at least one base element, such that the at least one support structure is pivotable between at least a collapsed position and an upright position (Chavez, [0020]-[0021] Figs. 1, 3, and 5-6 see: second support portion 104 pivotably connected to first support portion to go from a collapsed position 
Chavez and Krug are combinable as they are both concerned with the field of solar panel mounting systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the mounting system of Krug in view of Chavez such that at least one support structure of Krug is pivotably coupled to the at least one base element, such that the at least one support structure is pivotable between at least a collapsed position and an upright position as taught by Chavez (Chavez, [0020]-[0021] Figs. 1, 3, and 5-6 see: second support portion 104 pivotably connected to first support portion to go from a collapsed position (Fig. 3) to an upright position (Fig. 5)) as Chavez teaches this configuration allows the support structure to support the solar cell panel in an inclined position (Chavez, see Fig. 7).

Regarding claim 12 modified Krug discloses the system according to claim 11, and Chavez discloses further comprising at least one locking element for locking the at least one support structure at least in the upright position (Chavez, [0060] Figs. 5-6 see: second support portion 104 locked upright by an opening edge 600 engaging with first channel 258.  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (DE 102014106800, see attached English machine translation) as applied to s 1-5, 7-8, 10, 13, and 17-18 above, and further in view of Belikoff et al (US 2012/0031862).

Regarding claims 14 and 15 Krug discloses the system according to claim 1, but does not explicitly disclose wherein the at least one base element is extendable in at least longitudinal direction or wherein the at least one base element comprises at least two base element parts which are mutually connected via at least one hinge, such that the at least one base element is displaceable between an extended position and a folded position.
Belikoff discloses a system for mounting solar cell panels comprising base elements that are extendable in a longitudinal direction as the base elements each comprise at least two base element parts which are mutually connected via at least one hinge, such that the base elements are displaceable between an extended position and a folded position (Belikoff, [0033], Figs. 6-7 see: rails 120, 125 are formed with first portions 610 and second portions 605 connected with hinges 615 allowing each rail to fold and be collapsed or open and expanded). Belikoff discloses this allows the shipping volume of the mounting components to be reduced to reduce shipping costs and installation costs (Belikoff, [0034]).
Belikoff and Krug are combinable as they are both concerned with the field of solar panel mounting systems.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the mounting system of Krug in view of Belikoff such that at least one base element of Krug is extendable in at least longitudinal direction where at least .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krug et al (DE 102014106800, see attached English machine translation) as applied to claims 1-5, 7-8, 10, 13, and 17-18 above, and further in view of McPheeters (US 2013/0112248).

Regarding claim 16 Krug discloses the system according to claim 1, but does not explicitly disclose comprising at least one foot configured for supporting the at least the base element on the substantially flat mounting surface.
McPheeters discloses a solar panel mounting system comprising at least one foot configured for supporting at least a base element on a substantially flat mounting surface (McPheeters, [0028]-[0031], Fig.  1 see: feet 101 on rails 102 for mounting to a roof or ground surface). McPheeters teaches the feet can lift the system slightly off the mounting surface to facilitate drainage (McPheeters, [0030]).
McPheeters and Krug are combinable as they are both concerned with the field of solar panel mounting systems.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuan (US 2014/0360111) discloses a solar panel mounting system where a first support 120 couples to a base element 110 through extension portions 128 on support 120 engaging holes 112 in base element 110 (see Figs. 1A and 2 and para [0042]).
Jansen (WO 02/073703 A1) discloses in Figs. 1-2 a solar panel mounting system having foldable supports 15, 16 adjustably connected to base rails 7, 8 that clampingly engage a solar panel 17 (Figs. 10-12).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726